—Appeal by the defendant from (1) a judgment of the Supreme Court, Queens County (Flaherty, J.), rendered June 6, 1996, convicting him of attempted robbery in the first degree under Indictment No. 2746/95, upon his plea of guilty, and imposing sentence, and (2) an amended judgment of the same court, also rendered June 6, 1996, revoking a sentence of probation previously imposed by the court upon a finding that he had violated a condition thereof, upon his admission, and imposing a sentence of imprisonment upon his previous conviction of criminal possession of a weapon in the third degree under Indictment No. 203/92.
Ordered that the judgment and the amended judgment are affirmed.
The record reveals that the defendant entered his plea of guilty under Indictment No. 2746/95 knowingly, voluntarily, and intelligently (see, People v Harris, 61 NY2d 9, 17). The Supreme Court did not improvidently exercise its discretion in denying the defendant’s motion to withdraw his plea of guilty (see, CPL 220.60 [3]; People v Dickerson, 163 AD2d 610). The defendant’s allegations of coercion were belied by the record of the plea proceedings, in which he expressly stated that he was not coerced or threatened into pleading guilty (see, People v Murray, 245 AD2d 531). Miller, J. P., Ritter, Sullivan, Santucci and McGinity, JJ., concur.